Citation Nr: 1028627	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-15 124A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
diabetes mellitus, Type II.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active service from August 1962 to August 1970.  
Service in Vietnam is indicated by the evidence of record.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago Illinois, (the 
RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2002, the RO issued a rating decision granting service 
connection for diabetes mellitus, type II, with peripheral 
neuropathy, and assigning a 20 percent disability rating, 
effective in July 2001.  

A rating decision in March 2003 assigned separate 10 percent 
ratings for peripheral neuropathy of each lower extremity due to 
the service-connected diabetes.  Subsequent to the Board's May 
2007 remand in this case, a rating decision in September 2008 
also assigned an 80 percent rating for renal insufficiency, a 
40 percent rating for residuals of a right below the knee 
amputation, and a 30 percent rating for congestive heart failure, 
each associated with the service-connected diabetes.  In 
addition, the September 2008 rating decision established 
entitlement to special monthly compensation for loss of use of 
the right foot and special monthly compensation at the housebound 
rate from September 2006 to March 2007.  These additional ratings 
resulted in an overall disability rating of 100 percent, 
effective from September 2006.  

In accordance with the Board's May 2007 remand instructions, an 
examination was scheduled in January 2009 to evaluate the current 
status of the Veteran's diabetes.  The record indicates that he 
failed to report for the examination.  The record also shows that 
a December 2008 letter to the Veteran regarding the scheduling of 
that examination was returned as undeliverable.  The address used 
in that letter is the address of record provided by the Veteran, 
but the record also indicates that he lives at a numbered 
apartment at that address.  In a July 2010 informal hearing 
presentation the Veteran's service representative requested that 
the Veteran be provided an additional opportunity to report for 
an examination with notice to be sent to his address including 
the apartment number.

The Board notes that the September 2008 rating decision of record 
states that a VA examination was completed in August 2008 at the 
Grand Rapids VA Medical Center.  The report of that examination 
is not in the claims file.  The rating decision also discusses an 
August 2006 letter from a private physician concerning the 
Veteran's right foot amputation due to diabetes that is also not 
in the file.  Those records are clearly relevant to the issue on 
appeal, were not considered in the February 2009 supplemental 
statement of the case, are not available for the Board's review.  

The RO/AMC should verify the Veteran's current address.  The 
Veteran should be requested to submit copies of any additional 
treatment records associated with his service-connected diabetes 
and he should be scheduled for another examination.  

Accordingly, the case must regrettably be REMANDED once more for 
the following actions:

1.  The RO/AMC must obtain the report of 
the VA compensation examination that was 
conducted at the Grand Rapids VA Medical 
Center in August 2008.  The RO/AMC must 
also obtain the letter from S. D., M.D., 
dated August 30, 2006.  Both documents 
should be associated with the claims file.  
Appropriate efforts should also be taken to 
associate with the record all pertinent VA 
treatment records not previously obtained.

2.  The RO/AMC should verify the Veteran's 
current address either through his 
accredited representative or by any other 
appropriate means.  

3.  Thereafter, the RO/AMC should request 
that the Veteran submit copies of any 
additional medical records showing 
treatment for his diabetes mellitus since 
October 2003.  The RO/AMC should provide 
him any needed assistance in obtaining all 
identified records.  All records so 
obtained should be associated with the 
claims file.  

4.  The RO/AMC should schedule the Veteran 
for an examination to determine the current 
extent and severity of his diabetes 
mellitus.  All indicated tests and studies 
must be accomplished.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner must record all pertinent 
symptoms and clinical findings, and should 
specifically indicate whether the diabetes 
requires restriction of activity, whether 
it has resulted in any episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization, and whether it 
has caused progressive loss of weight and 
strength.  A complete rationale for all 
opinions must be provided with reference to 
any findings indicative of a significant 
increase in symptomatology since the date 
of the original claim in July 2001.  

5.  The RO/AMC should notify the Veteran 
that it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
and associated with the Veteran's claims 
file that shows that notice scheduling the 
examination was sent to the Veteran's last 
known address.  Documentation must also be 
obtained and associated with the Veteran's 
claims file that indicates whether any 
notice that was sent was received or 
returned as undeliverable.  

6.  Once the above actions have been 
completed, the RO/AMC must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If the benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


